The Surrogate.
As against the maker of a note, it is not necessary to present the note for payment when it becomes due, in order to hold him on it; it is his business to be ready to pay it at any time afterwards ; but it is different with regard to the indorser.
In general terms, the contract of the indorser is that he will pay the note, provided it is not paid by the maker when duly presented for payment at maturity, and due and reasonable notice of such non-payment shall have been given to the indorser (Story on Notes, § 135). Due presentment of the note to the maker for payment at maturity is, therefore, a condition precedent to the liability of the indorser (Cayuga Co. Bank v. Warden, 1 N. Y., 413, 417); and the insolvency of the maker will not dispense with its performance (Story on Notes, §§ 203, 252; Jackson v. Richards, 2 Caines, 343; Mechanics’ Bank v. Griswold, 7 Wend., 165, 169).
To this general rule there are exceptions, which it is not necessary to notice here, as they have no application to this case. The notes in question, not having been presented for payment to the maker when they respectively matured, the executor has no claim on them against the estate of his testator.
Ordered accordingly.